          Case 1:16-cr-00356-ER Document 91 Filed 07/29/20 Page 1 of 1
                        LAW OFFICE OF ANTHONY STRAZZA
                         245 MAIN STREET, SUITE 420, WHITE PLAINS, NY, 10601
                    OFFICE: 914.844.1551 ♦ FAX: 914.517.5912 ♦ AS@STRAZZALAW.COM




                                                      July 24, 2020

By ECF                               Sentencing is adjourned to September 18, 2020, at 11:00 a.m.
Hon. Edgardo Ramos                   SO ORDERED.
United States District Judge
United States Courthouse
40 Foley Square                                                       7/29/2020
New York, New York 10007

                               Re:      United States v. Fred Elm
                                        16 CR. 356 (ER)

Dear Judge Ramos:

        As the Court is aware, I represent Fred Elm, the defendant in the above referenced matter.
Mr. Elm’s sentencing proceeding is scheduled for August 7, 2020. I am writing with the consent
of the Government to respectfully request an adjournment of this proceeding as the defense
needs more time to obtain information and materials that are relevant to sentencing. Our
mitigation expert has suggested that I request an adjournment of approximately 4 weeks for this
purpose. Accordingly, I am requesting that this matter be adjourned to a date and time that is
convenient for Court during the week of September 7, 2020 (excluding Labor Day, 9/7/20). This
represents my first request of this kind.

       The Court’s time and attention to this request are very much appreciated.


                                                      Respectfully submitted,

                                                             -s-

                                                      Anthony Strazza, Esq.



cc.    All parties (via ECF)
